OPINION — AG — ** RETIREMENT — COUNTY EMPLOYEES ** A COURT REPORTER WHO QUALIFIED UNDER 20 O.S. 1971 106.8 [20-106.8] TO WITHDRAW AS A MEMBER OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM AND RETURN TO THE COUNTY RETIREMENT SYSTEM MAY DO SO WITHOUT TIME LIMITATIONS AND THE EMPLOYER'S CONTRIBUTIONS MAY BE WITHDRAWN FROM THE STATE EMPLOYEES RETIREMENT SYSTEM AND CREDITED TO HER ACCOUNT IN THE COUNTY RETIREMENT SYSTEM AND THE STATE MAN CONTINUE TO PAY THE EMPLOYER CONTRIBUTION TO THE COUNTY RETIREMENT SYSTEM. CITE: 20 O.S. 1971 106.8 [20-106.8] (JAMES H. GRAY)